Case 1:21-cv-03863-ARR-JRC Document 11 Filed 07/14/21 Page 1 of 1 PageID #: 27




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X     Case 1:21-cv-03863-ARR-JRC
 CHRISTIAN PAULINO d/b/a MY NEIGHBORS
 GROCERY STORE,
                                                       Plaintiff(s),    AFFIRMATION OF SERVICE
                              -against-

 UNITED STATES OF AMERICA and UNITED
 STATES DEPARTMENT OF AGRICULTURE,
                                                     Defendant(s)
 -----------------------------------------------------------------X
I, BENJAMIN SHARAV affirm the following under awareness of the penalties of perjury:
          1.          I am an attorney licensed in the courts of the State of New York and in the United
States Court for the Eastern District of New York and am not a party to this action.
          2.          On July 14, 2021, at 7:00 pm, I served the SUMMONS and the COMPLAINT and
Defendants UNITED STATES OF AMERICA and UNITED STATES DEPARTMENT OF
AGRICULTURE by sending each in a properly addressed and sealed envelope by CERTIFIED UNITED
STATES MAIL to

 To: UNITED STATES OF AMERICA                                    UNITED STATES OF AMERICA
     c/o Attorney General                                        U.S. DEPARTMENT OF AGRICULTURE
     United States Department of Justice                         c/o United States Attorney’s Office
     950 Pennsylvania Avenue, NW                                 Eastern District of New York
     Washington, D.C. 20530                                      271 Cadman Plaza East
                                                                 Brooklyn, NY 11201
       U.S. DEPARTMENT OF AGRICULTURE
       1320 Braddock Place, Room 5042
       Alexandria, VA 22314


Proof of Certified Mailing is attached.
 Dated:        New York, New York
               July 14, 2021


                                                                   BENJAMIN SHARAV, Esq.
                                                                   IBS-8536
                                                                   160 West End Ave., #25K
                                                                   New York, NY 10023
                                                                   Juris_ben@msn.com
